Citation Nr: 1505162	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot and ankle disability, claimed as secondary to T-12 fracture with degenerative joint disease and intervertebral disc syndrome or left foot drop.

2.  Entitlement to service connection for a right leg disability, claimed as secondary to T-12 fracture with degenerative joint disease and intervertebral disc syndrome or left foot drop.

3.  Entitlement to an effective date earlier than August 28, 2009 for the grant of service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The February 2010 decision addressed the issues listed above, as well as issues of entitlement to higher evaluations for scars of the back and left foot, and the propriety of reduction of the evaluation for a service-connected left foot disability from 40 to 10 percent.  In his January 2011 substantive appeal, the Veteran did not include the issues pertaining to scars of the back and left foot; however, these issues were included in February and June 2012 Supplemental Statements of the Case.  During a November 2014 hearing, the Veteran clarified that he did not wish to pursue the claims pertaining to the evaluation of scars of the back and left foot.  Thus, the Board will not address these issues.  With respect to the reduction of the evaluation of the left foot disability from 40 to 10 percent, the Board observes that in a June 2012 rating decision, the RO restored the 40 percent rating, effective the date of the previous reduction.  Therefore, as the benefit sought on appeal (restoration of the 40 percent evaluation) has been granted, the Board will not address this issue.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in November 2014.  A transcript of the hearing has been associated with the record.

The issues of entitlement to entitlement to service connection for a lumbar spine disability and an increased rating for neuropathy of the right lower extremity, as well as restoration of special monthly compensation based on the loss of use of one foot, were raised by the by the Veteran during his November 2014 hearing, and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for right ankle or foot and right leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran submitted a claim of entitlement to service connection for TBI which was received by VA on August 28, 2009; there are no communications prior to the August 2009 submission which may be considered a formal or informal claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date prior to August 28, 2009, for the grant of service connection for TBI have not been met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

An September 2009 letter included information regarding the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claims.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  As noted above, the appellant also was afforded a hearing before VLJ during which he presented oral argument in support of claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b) (1) (West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the Veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

The record reflects that service connection for TBI was first sought by the Veteran in August 2009.  In a statement received by VA on August 28, 2009, he indicated that he wanted "reconsideration" of a TBI claim.  Review of the record reveals that no claim of entitlement to service connection for TBI was either received or adjudicated prior to this communication by the Veteran.  

In a February 2010 rating decision, the RO granted service connection for TBI; an effective date of August 28, 2009 was assigned, based on the date of receipt of the Veteran's claim.  

During his November 2014 hearing, the Veteran testified that following his in-service motor vehicle accident, he was in a coma and his injuries resulted in a TBI.  He noted that his chief concern at the time was the pain in his feet.  He argued that the effective date of service connection should be the date of his original injury.  He alleged that at the time of the injury, he was in no condition to pursue a claim for a TBI.  

In various written statements, the Veteran's relatives and friends have described the in-service injuries, their effect on the Veteran's activities, and the Veteran's behavior following service.  

The Board acknowledges the Veteran's belief that the effective date for the grant of service connection should be the date of his accident or the date following his separation from service, and is sympathetic to his reports and those of his family members.  

The Board also acknowledges that the Veteran's testimony appears to suggest that VA should have inferred a claim regarding a head injury or TBI.  In this regard, the Board notes that in the years following separation from service until his claim of entitlement to service connection for TBI, the Veteran communicated on several occasions with VA, clearly and articulately expressing claims for temporary total evaluations and extensions of such, as well as claims for increased ratings.  Despite the Veteran's history of numerous previous claims for VA benefits over the years following separation from service, review of the record reveals that there are no prior documents that can be construed as a claim, informal claim or an intent to file a claim of entitlement to service connection for TBI until receipt of the Veteran's claim on April 9, 2008.

Unfortunately, the pertinent and undisputed facts in this case are that the Veteran submitted his claim of entitlement to service connection for TBI on August 28, 2009, and that service connection was subsequently granted based on this initial claim.  Under the law, the earliest effective date and the appropriate effective date in this case is August 28, 2009, the date of receipt of the Veteran's claim for service connection. 


ORDER

Entitlement to an effective date earlier than August 28, 2009 for the grant of service connection for TBI is denied.


REMAND

The Veteran seeks service connection for disabilities of the right foot or ankle and the right leg.  The Board notes that the Veteran is currently in receipt of service connection, with a 10 percent evaluation, for neuropathy of the right lower extremity associated with his T-12 fracture.  The objective evidence regarding the Veteran's right leg and foot reflect findings of foot drop and arthritis, as well as posterior tibial tendon insufficiency.  In November 2010, a private physician indicated that the right ankle disability was more likely than not caused by the Veteran's left ankle problems.  He further stated that amputation was not unreasonable.  However, it remains unclear whether the clinical findings are interrelated with the currently service-connected neuropathy of the right lower extremity, or whether there are distinct disabilities of the right foot, ankle, and leg that might warrant separate compensation.  

At noted in the Introduction, the issue of entitlement to a higher evaluation for neuropathy of the right lower extremity is referred to the AOJ for consideration.  Because the outcome of adjudication of the referred issue might impact the outcome of the claims of entitlement to service connection for right foot or ankle and right leg disabilities, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on this issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Thus, the issues of entitlement to service connection for a right foot or ankle disability and a right leg disability should not be readjudicated until the referred issue has been addressed by the AOJ.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a clinician with the requisite expertise to determine the severity of his service-connected right leg neuropathy and to determine the etiology of any separate right foot, ankle, or leg disability.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should specify whether there are any disabilities of the right foot, ankle, or leg separate from the service-connected neuropathy.  With respect to any such disability, the examiner should be asked to provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that such diagnosis is related to any disease or injury in service.  

Review of the entire claims file is required; however, the examiner should specifically address the Veteran's treatment during service, his credible statements regarding in-service symptoms and continuity of symptoms following service to the present, and the November 2010 private physician's report.  Note that the absence of documented treatment in the service treatment records cannot alone be the basis of a negative opinion.  Rather, the opinion must consider the credible statements of the Veteran regarding his in-service symptoms.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, adjudicate the referred issues and readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


